THIS was an indictment against the defendant in error for keeping a place where spirituous liquors were sold without license, in a disorderly manner, to the disturbance and common nuisance of William Hite and others. The preposition “ of” before the name of William Hite was omitted in the indictment. On a motion by the ■defendant to have the indictment quashed, the prosecut*322ing attorney asked leave to amend the indictment by inserting the omitted word, but the Court refused him permission to do so and sustained the defendant’s motion.
T. j. Sample, for the state.
We think the omission of the word “of” was immaterial, and that the Court erred in quashing the indictment.
The judgment is reversed with costs. Cause remanded, &c.